Citation Nr: 0322035	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 1996, 
for a compensable rating for residuals of a right wrist 
fracture.  

2.  Propriety of the reduction in evaluation for residuals of 
a right wrist fracture from 30 percent to noncompensable.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from August 1950 to 
June 1954.  

In a rating decision dated in August 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York granted service connection for impairment of the right 
radius, evaluated as 10 percent disabling effective March 25, 
1996.

The present matter arises before the Board of Veterans' 
Appeals on appeal from a December 1997 rating decision in 
which the RO determined that an earlier effective date was 
not warranted for the grant of the compensable evaluation for 
the right wrist disability.

In May 1999, the RO issued a rating decision reducing the 
evaluation for the right wrist disability from 30 percent to 
noncompensable.  The veteran's representative submitted a 
notice of disagreement with this decision in June 1999.  In 
January 2000, the RO issued a supplemental statement of the 
case in which it listed the issue as "evaluation of status 
post fracture of the right radius currently evaluated as 0 
percent disabling."  The supplemental statement of the case 
appears to have considered the propriety of the rating 
reduction.   

The Board notes that the substantive appeal referable to the 
rating reduction was not received until October 2001.  
Ordinarily, a substantive appeal must be received within 60 
days of the statement of the case, or the remainder of the 
one-year period after notice of the action being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (2002)).  

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this case 
because of potential confusion over what issues were being 
considered in the January 2000 supplemental statement of the 
case; and because the RO has certified the rating reduction 
as being on appeal.

The December 1997, rating decision increased the evaluation 
for the right wrist disability to 30 percent.  The veteran 
does not appear to have submitted a notice of disagreement 
with this decision.  However, in February 1999, the RO issued 
a statement of the case that included the issue of 
"evaluation of residuals of fracture of the styloid process 
of the right radius currently evaluated as 30 percent 
disabling."

In March 1999, the veteran submitted a VA Form 9 that could 
be construed as disagreeing with decisions made in the 
February 1999 statement of the case or February 1999 rating 
decision that considered the propriety of the current 
evaluation.  The January 2001, supplemental statement of the 
case considered the propriety of the current evaluation, and 
can be seen as fulfilling the role of a statement of the case 
in response to the March 1999 notice of disagreement.  
However, the veteran did not submit a substantive appeal with 
regard to this issue, and it has not been certified as being 
on appeal.  Therefore, the Board does not have jurisdiction 
over this issue.  38 U.S.C.A. § 7105.

In an October 2001 statement, the veteran's representative 
filed an informal claim for a total disability rating based 
on individual unemployability (TDIU).  That issue is referred 
to the RO.  


REMAND

The Board undertook further development of this case pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development has been completed.  In April 2003, 
the veteran's representative submitted additional evidence.  
The additional evidence was not accompanied with a waiver of 
consideration by the RO.  

In view of the above the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claims in light of the evidence 
received since its most recent 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  The supplemental 
statement of the case should include 
reference to the laws and regulations 
applicable to the reduction of the rating 
for the right wrist disability, and a 
discussion of how such laws and 
regulations affected the RO's decision.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




